Citation Nr: 1828256	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-12 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to October 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.


FINDINGS OF FACT

1.  Diabetes mellitus, type II, did not have its onset in service or within the initial post separation year, and is not related to an in-service injury, event, or disease; herbicide exposure is not established.

2.  Hearing loss disability of the right ear is not shown; hearing loss disability of the left ear did not have its onset in service or within the initial post separation year, and is not related to an in-service injury, event, or disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, are not met.  38 U.S.C. §§ 1110, 1112, 1113, 5107; 38 C.F.R. §§3.303, 3.307, 3.309.

2.  The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C. §§ 1110, 1112, 1113, 5107; 38 C.F.R. §§3.303, 3.307, 3.309, 3.385.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Diabetes mellitus, type II, and sensorineural hearing loss shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

Presumptive service connection on the basis of herbicide agent exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C. §1116(a).  Type II diabetes is a disease associated with herbicide exposure for purposes of the presumption.  38 U.S.C. § 1116(a)(2); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  Even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, service connection may be established with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167-68 (1999).

"Service in Vietnam" means actual service in the country of Vietnam from January 9, 1962 to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (finding that VA's requirement that a veteran must have stepped foot on the landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that country) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.

Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975 in the case of a veteran who served in the Republic of Vietnam during that period). See VAOPGCPREC 27-97.

Service on a deep-water naval vessel in the waters offshore Vietnam does not constitute exposure to herbicide agents, but service on the inland waterways of Vietnam is presumed to expose a veteran to herbicides.  See Gray v. McDonald, 27 Vet. App. 313 (2015); see also Haas v. Peake, 525 F.3d 1168, 1193-97 (2008) (upholding VA's statutory interpretation excluding the "blue water" Navy from presumptive herbicide exposure).  VA maintains a directory of ships entitled "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" ("list").  The list (last updated in November 2017) includes ships that operated primarily or exclusively on Vietnam's inland waterways, temporarily on Vietnam's inland waterways or docked to the shore, and on Vietnam's close coastal waters for extended periods (with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly).

1.  Diabetes Mellitus

The Veteran contends that he was exposed to herbicide agents while in service aboard the USS Kittyhawk.  He reports exposure by various indirect means, to include:  (1) Debriefing pilots after every mission; (2) handing aircraft that returned to the ship from Vietnam (washing and scrapping off mud); (3) handling bombs and ammunition on aircraft from Vietnam; and (4) consuming drinking water and eating fish from waters around Vietnam.  Also, the Veteran reported direct exposure while visiting Da Nang, Vietnam, by helicopter to repair equipment.

Having carefully reviewed the record, the Board finds that the preponderance of the evidence is against service connection for diabetes mellitus, type II, because this disability did not have its onset in service or within the initial post separation year, and is not related to an in-service injury, event, or disease.  Further, exposure to herbicides is not shown to support service connection on a presumptive basis.

STRs reflect no diagnosis for diabetes mellitus.  Diabetes mellitus is first documented in 2010, decades after service separation.  The Veteran does not contend otherwise.  On his September 2011 VA Agent Orange examination, the Veteran denied handling Agent Orange, and eating food or drinking water which could have been contaminated with Agent Orange.  The problem list included morbid obesity, a known risk factor for diabetes mellitus, type II.

The Board has considered the Veteran's report of herbicide exposure and his theories of exposure.  However, herbicide exposure is not established.  VA undertook efforts to corroborate the Veteran's alleged direct herbicide exposure.  Evidence obtained through official sources includes STRs, service personnel records, the VA list of ships identified as exposed to herbicides and a response from the Defense Personnel Records Information Retrieval System (DPRIS).  This evidence shows no indication that the Veteran visited Vietnam to repair equipment as alleged or that he otherwise had herbicide exposure-either on land or inland waterways.  The USS Kittyhawk is not among VA's list of ships associated with service in Vietnam and exposure to herbicide agents.  The DPRIS response reflects a review of the naval history of the USS Kittyhawk during the applicable time period and noted that (1) the history does not document that the ship docked, went up inland waterways, or that personnel stepped foot in Vietnam; and (2) the deck logs of the USS Kittyhawk do not record any ships personnel going ashore in Vietnam with the exception of on May 2, 1969, when a pilot was down over southern Laos who was recovered by the Sea-Air Rescue unit and taken to, Vietnam, for treatment.  There is no indication that the Veteran was part of the Sea-Air Rescue unit.  Although an article submitted by the Veteran reflects that aircraft and helicopters travelled regularly between aircraft carriers and Da Nang with passengers, mail, and other items, this article does not show that the Veteran was among those persons travelling to Da Nang.  As such, it has little to no probative value.

Simply stated, the evidence obtained through official sources and from the Veteran does not corroborate the Veteran's report of visiting (i.e. setting foot in) the Republic of Vietnam or exposure by other means.  The Veteran bears the evidentiary burden to establish all elements of his claim.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).  It is noted that service on a deep-water naval vessel, like the USS Kittyhawk, in the waters offshore Vietnam does not constitute exposure to herbicide agents.

The Board has carefully considered the Veteran theory that he had indirect herbicide exposure from contact with pilots, aircraft, and equipment in addition to drinking water and eating fish from waters around Vietnam.  However, the Veteran has not presented any affirmative evidence of his exposure from secondary sources.  He has identified relevant research and reports (report by the Australian Navy on the effects of water desalination on ships crews; a report titled "Blue Water Navy Vietnam Veterans and Agent Orange Exposure;" and a report titled "Da Nang Harbor Report and Dioxin on the Carriers").  The Board finds that this evidence is not persuasive in the Veteran's case because these studies and reports do not show to any degree of specificity that the Veteran was exposed to Agent Orange while aboard the USS Kittyhawk or otherwise.  Wallin v. West, 11 Vet. App. 509 (1998).  Also, although the Federal Circuit in Haas passed no judgment on the validity of studies, such as, the Australian study upon which the Da Nang Harbor Report relies, it did highlight VA's rulemaking with respect to this Australian study:

VA scientists and experts have noted many problems with the study that caution against reliance on the study to change our long-held position regarding veterans who served off shore.  First, as the authors of the Australian study themselves noted, there was substantial uncertainty in their assumptions regarding the concentration of dioxin that may have been present in estuarine waters during the Vietnam War. . . . Second, even with the concentrating effect found in the Australian study, the levels of exposure estimated in this study are not at all comparable to the exposures experienced by veterans who served on land where herbicides were applied. . . . Third, it is not clear that U.S. ships used distilled drinking water drawn from or near estuarine sources, or if they did, whether the distillation process was similar to that used by the Australian Navy. 

Crucially, based on this analysis, VA stated that "we do not intend to revise our long-held interpretation of 'service in Vietnam.'"  See Haas, 525 F.3d at 1194 [citing 73 Fed. Reg. 20,566, 20,568 (2008)].

The Board has considered the Veteran's theory of residue on people or equipment as a source of herbicide exposure.  The Veteran's military occupation was ordinance mechanics with specialty of wire control-he reported that he was an aviation fire control technician that worked on the flight deck and had lots of exposure to planes that had flown in Agent Orange.  The Board accepts the Veteran's report of working on the flight deck around and with aircraft.  However, while the possibility exists that he was exposed to herbicides via contact with aircraft or persons who flew over Vietnam, the Board finds this theory is far too speculative and attenuated to establish with any certainty his actual exposure to herbicide agents.

The Veteran has suggested that his awards, which include the Republic of Vietnam Campaign Medal, Vietnam Service Medal, and the Republic of Vietnam (RVN) Meritorious Unit Citation (Gallantry Cross) support his service in Vietnam.  The Board recognizes that the Veteran served honorably and received awards indicative of his service during the Vietnam War.  However, his awards and citation do not establish that he served "in country" or otherwise had herbicide exposure as these awards were regularly awarded to those personnel with supporting roles during the Vietnam War.

The Board finds that the DPRIS response to VA's inquiry is more persuasive than the Veteran's uncorroborated report of service "in-country."  This evidence does not reflect that the Veteran served or visited on the ground, on a ship at dock or on the inland waterways of Vietnam; and does not show that the Veteran flew to Da Nang.  Consequently, it may not be presumed that the Veteran had exposure to herbicides.  Also, the available evidence does not establish that the Veteran was otherwise exposed to herbicides while aboard the USS Kittyhawk, as discussed above.

Accordingly, the claim for service connection for diabetes mellitus, type II, is denied.  There is no doubt to resolve.  38 U.S.C. § 5107(b).

2.  Hearing Loss Disability

The Veteran contends that he had noise exposure from his service aboard the flight deck of the USS Kittyhawk causing bilateral hearing loss.  See Hearing Testimony (November 2015).

Having carefully reviewed the record, the Board finds that the preponderance of the evidence is against service connection for bilateral hearing loss disability.  Hearing loss disability of the right ear is not shown in service or any time during this appeal; a hearing loss disability of the left ear did not have its onset in service or within the initial post separation year, and is not related to an in-service injury, event, or disease.

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when he auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels (dB) or greater, or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.

For the right ear, the Board finds that a hearing loss disability is not shown because the medical evidence of record does not show a hearing loss disability as defined in 38 C.F.R. § 3.385.  The January 2011 VA audiological examination reflects that auditory thresholds at the required frequencies were 25 dB or better with 94 percent speech discrimination.  These findings do not qualify as a hearing loss disability for VA purposes.  While the Veteran is competent to report diminished hearing acuity, he is not competent to diagnose himself with a hearing loss disability as defined by VA as this requires testing by an appropriately skilled medical professional.  Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  As such, the Board finds that January 2011 VA examination findings are more probative of the whether the Veteran has a hearing loss disability of the right ear because the findings were obtained by a skilled, neutral medical professional and contains the requisite audiometric testing required by VA regulations.  Consequently, the Board must deny right ear hearing loss disability for lack of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For the left ear, although a current hearing loss disability is shown for VA purposes, the Board finds that the evidence does not establish the existence of a hearing loss disability in service or within the initial post separation year; or that hearing loss disability is as likely as not caused by an in-service injury, event, or disease.  Hearing loss complaints are first documented in 2010, decades after service.  The January 2011 VA examination reflects findings for mild to moderate mixed hearing loss.  The examiner opined that the hearing loss shown is less likely as not caused by noise exposure in service because the Veteran had normal hearing at service entry and separation; and because the current hearing loss is shown to be of mixed etiology.  The examiner explained that mixed etiology means here that the Veteran has a conductive and sensorineural component to his hearing loss; that the conductive part is associated with middle ear pathology related to a "recent bout of sinusitis;" and that the Veteran would have essentially normal hearing in the left ear when taking into account the sensorineural component of the hearing loss.  In sum, while there is evidence of a current hearing disability of the left ear (i.e., one meeting the requirements of section 3.385, as noted above), a medically sound basis for attributing such disability to service has not been presented.  See generally Hensley v. Brown, 5 Vet. App. at 159; 38 U.S.C. § 1154.  

The Veteran is not competent to opine that his delayed onset hearing loss is etiologically related to an in-service injury, event, or disease as this is not susceptible to lay observation.  See Jandreau, supra.  The Veteran has not presented a favorable medical opinion to weigh in this matter.

Accordingly, the claim for service connection for bilateral hearing loss disability is denied.  There is no doubt to resolve.  38 U.S.C. § 5107(b).


ORDER

Service connection for service connection for diabetes mellitus, type II.

Service connection for bilateral hearing loss disability is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


